MEMORANDUM CASES.
Action in assumpsit to recover fifteen hundred dollars held by the defendant bank on deposit for the members of Local 198, Brotherhood of Railroad Trainmen. Before trial the money was deposited in court and is held there, awaiting distribution. A complaint in intervention was filed on behalf of a minority of the former members of Local 198 and the trial court found that the money was a trust fund for the benefit of this minority only.
[1] Upon the authority of Scott v. Donahue, ante, p. 126 [269 P. 455], the judgment is reversed, with directions to the trial court to distribute the fund as indicated in said opinion.
Koford, P.J., and Sturtevant, J., concurred. *Page 796